Citation Nr: 1442860	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  06-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) rating on a schedular or extraschedular basis, prior to November 19, 2010.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an effective date prior to February 4, 2005, for the grant of entitlement to service connection for PTSD.

5.  Entitlement to an effective date prior to August 9, 2010, for the grant of entitlement to service connection for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2005 and November 2010 rating decisions Regional Offices of the Department of Veterans Affairs (VA).

In October 2008, the Veteran testified before the undersigned via videoconference.  A transcript of the hearing is associated with the claims file.

In a February 2011 decision, the Board granted a disability rating of 40 percent for diabetes mellitus, effective from November 19, 2010, and denied a rating in excess of 20 percent prior to that date.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Veteran's attorney and VA's Office of General Counsel filed a Joint Motion to Partially Vacate and Remand the Board's February 2011 decision.  In a November 2011 Order, the Court granted the Joint Motion, vacating that part of the Board's February 2011 decision that did not adjudicate entitlement to a TDIU, and remanded the matter to the Board.

The claims were most recently before the Board in March 2013.

In March 2013 the Board remanded the issues of entitlement to a disability rating in excess of 30 percent for PTSD; entitlement to an effective date prior to February 4, 2005, for the grant of entitlement to service connection for PTSD; entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity; entitlement to an effective date prior to August 9, 2010, for the grant of entitlement to service connection for peripheral neuropathy of the right lower extremity; entitlement to a compensable disability rating for diabetic retinopathy of the right eye; and entitlement to an effective date prior to November 2, 2010, for the grant of entitlement to service connection for diabetic retinopathy of the right eye for the Veteran to be provided a Statement of the Case.  The Veteran was issued a Statement of the Case in October 2013.  The Veteran's represented submitted a Substantive Appeal in December 2013 to the issues of entitlement to a disability rating in excess of 30 percent for PTSD; entitlement to an effective date prior to February 4, 2005, for the grant of entitlement to service connection for PTSD; entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity; and entitlement to an effective date prior to August 9, 2010, for the grant of entitlement to service connection for peripheral neuropathy of the right lower extremity.  As such the issues of entitlement to a compensable disability rating for diabetic retinopathy of the right eye and entitlement to an effective date prior to November 2, 2010, for the grant of entitlement to service connection for diabetic retinopathy of the right eye are not on appeal before the Board.

The issues of entitlement to a TDIU rating on a schedular or extraschedular basis, prior to November 19, 2010; entitlement to an initial disability rating in excess of 30 percent for PTSD; entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity; and entitlement to an effective date prior to August 9, 2010, for the grant of entitlement to service connection for peripheral neuropathy of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran submitted his claim for service connection for a mental disorder on November 12, 2004.  The record does not reveal a claim for a mental disorder prior to November 12, 2004.


CONCLUSION OF LAW

Entitlement to an effective date of November 12, 2004, and no earlier, for the grant of service connection for PTSD, is warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate certain claims such as those for compensation, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103 ; 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The Veteran's claim was for service connection, which was granted, and he now appeals the assigned effective date.  Given the initiating claim was granted, no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here there is no indication that any of the Veteran's filings are not associated with the claims file.  As such, the duty to assist has been met.

II.  Earlier Effective Date

The Veteran's initial claim for a mental disorder was received on November 12, 2004.  The Board notes that a claim specifically for PTSD was dated February 4, 2005.  The claim for a mental disorder was denied in a rating decision dated in May 2005 and a subsequent de novo adjudication denied both mental disorder and PTSD.  The Veteran appealed the May 2005 rating decision and subsequently, in a June 2009 Board decision, the issue of service connection for an acquired psychiatric disorder was denied and entitlement to PTSD was remanded.  The Veteran was granted service connection for PTSD in a November 2010 RO rating decision.  The Board notes that a claim for an acquired psychiatric disorder is a claim for all diagnosed psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In February 2005 the Veteran reported that he had asked a see a psychiatrist months prior and was scheduled in January but that was cancelled.  The record reveals a diagnosis of PTSD in March 2005.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the Veteran filed his claim for a mental disorder on November 12, 2004, and was subsequently diagnosed with PTSD at an initial psychiatric evaluation in March 2005.  As the Veteran's claim for a mental disorder was filed on November 12, 2004, the Veteran was granted service connection for PTSD based on a VA medical examination in August 2010, awarded an effective date of February 4, 2005, based on the receipt of a statement from the Veteran identifying PTSD, and affording the Veteran the benefit of the doubt as he states that he tried to be seen for PTSD for months, the Board finds that an effective date of November 12, 2004, and no earlier, is warranted for the grant of service connection for PTSD.  


ORDER

Entitlement to an effective date of November 12, 2004, and no earlier, for the grant of service connection for PTSD, is granted.




REMAND

Review of the claims file reveals that the Veteran receives treatment at VA.  However, records dated subsequent to October 2013 have not been obtained and associated with the claims file.  In addition, the records dated prior to 2009 (since January 2008 appear to be associated with Social Security Administration records) appear to be incomplete with records from June 2004 to May 2005, dermatology records from January 2002 to March 2005, and records to March 2002.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  As such, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran that are dated since October 2013 and prior to 2009.

In a statement dated in December 2013 and received in January 2014 the Veteran reported that his PTSD symptoms have continued to increase in severity since 2005.  The most recent VA medical examination regarding the Veteran's PTSD was performed in August 2010, more than four years ago.  Therefore, the Board finds that it must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

The Veteran was last afforded a VA medical examination that discussed his peripheral neuropathy of the right lower extremity in August 2010, more than four years ago.  In addition, the Board above orders additional treatment records to be obtained and associated with the claims file.  The VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As this remand seeks to obtain and associate with the claims file additional treatment records and as the Veteran has not been afforded a VA medical examination regarding his peripheral neuropathy of the right lower extremity in over four years, the Veteran should be afforded another VA medical examination.

In March 2013 the Board ordered that the RO adjudicate the claim for TDIU prior to November 19, 2010, to include on an extraschedular basis under 38 C.F.R. § 4.16(b), if applicable.  In the Supplemental Statement of the Case, dated in October 2013, the RO noted that prior to November 19, 2010, the schedular criteria for TDIU were not met.  In addition, it was determined that consideration was given to 38 C.F.R. § 3.321(b)(1) but that the case did not present such an unusual or exceptional disability picture to warrant referral to the Director of Compensation Service.  There was no discussion of 38 C.F.R. § 4.16(b).  In March 2012 a vocational expert rendered the opinion that the Veteran was unemployable since January 2008.

The Veteran currently does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) prior to November 19, 2010.  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

In addition, as the outcome of the issues of entitlement to a disability rating in excess of 30 percent for PTSD and entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity may impact on the outcome of the Veteran's claim of entitlement to a TDIU prior to November 19, 2010, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The issue of entitlement to a TDIU prior to November 19, 2010, cannot be adjudicated until the issues of entitlement to a disability rating in excess of 30 percent for PTSD and entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity are resolved.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran that are dated since October 2013 and prior to 2009.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his PTSD disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functioning (GAF) Scale score.  The examiner must indicate the impact of the Veteran's PTSD on his ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

3.  Thereafter schedule the Veteran for an appropriate VA examination to determine the severity of his peripheral neuropathy of the right lower extremity.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to and reviewed by the examiner.  The examiner should specifically indicate whether the Veteran's peripheral neuropathy of the right lower extremity more nearly approximate mild, moderate, moderately severe, or severe nerve impairment.  The nerves affected should be specifically identified and, for each nerve affected, the disability should be described in this manner.

4.  Refer the Veteran's claim of entitlement to a TDIU prior to November 19, 2010, to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis.

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


